Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Vaughan on 7/25/2022.
The application has been amended as follows: 
--Claim 2 --A compressor comprising: 
a compression mechanism having a rotation axis; 
a casing accommodating the compression mechanism; and 
a temperature detector, 
the casing including a compression mechanism contact portion, 
the compression mechanism being in contact with an inner surface of the casing at the compression mechanism contact portion, the compression mechanism having a discharge opening that is disposed closer to the rotation axis than to the inner surface of the casing, 
the temperature detector being attached to an outer surface of the compression mechanism contact portion, and the temperature detector being configured to sense temperature of the compression mechanism contact portion, and 
in a side view, 
at least 50% of a length of the compression mechanism contact portion along the rotation axis being overlapped with the temperature detector in a side view, or Page 2 of 13Appl. No. 16/771,565 Amendment dated July 12, 2022 Reply to Office Action of April 26, 2022 
at least 50% of a length of the temperature detector along the rotation axis being overlapped with the compression mechanism contact portion.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising a compression mechanism, the compression mechanism being in contact with an inner surface of the casing at the compression mechanism contact portion, the temperature detector being attached to an outer surface of the compression mechanism contact portion and the temperature detector being configured to sense temperature of the compression mechanism contact portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 2:  Claim 2 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising a compression mechanism, the compression mechanism being in contact with an inner surface of the casing at the compression mechanism contact portion, the temperature detector being attached to an outer surface of the compression mechanism contact portion and the temperature detector being configured to sense temperature of the compression mechanism contact portion." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2016/0319816 to Brostrom et al and US Patent Publication 2010/0215525 to Ogasawara et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746